 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANDREAS HENNING,                            Case No.: 19cv728-LAB (NLS)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    AMPLIPHI BIOSCIENCES
      CORPORATION, et al.,
15
                               Defendants.
16
17
18         Plaintiff has filed a notice of voluntary dismissal of this case as moot. (Docket
19   no. 3.) No Defendants have answered or otherwise appeared. Pursuant to Fed.
20   R. Civ. P. 41(a), this action is DISMISSED WITHOUT PREJUDICE, but without
21   leave to amend.
22
23         IT IS SO ORDERED.
24   Dated: May 6, 2019
25
26                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
27
28

                                                 1
                                                                            19cv728-LAB (NLS)
